VOTO CONCURRENTE Y DISIDENTE
DEL JUEZ DE APELACIONES SR. ORTIZ CARRION
97 DTA 141
San Juan, Puerto Rico, a 20 de junio de 1997
No estoy de acuerdo con lo decidido por la mayoría de los jueces que constituyen este Panel de que el remedio aplicable sólo procede bajo la Regla 192 de Procedimiento Criminal. Entiendo que el remedio en este caso también procede bajo la Regla 192.1 de Procedimiento Criminal.
En este caso no sólo se plantea la existencia de nueva prueba, sino también la omisión del Estado de informar al recurrente sobre la existencia de prueba que podría beneficiar a su defensa. El testimonio presentado ante el tribunal recurrido sobre este particular es indicativo de una violación al debido proceso de ley del recurrente, independientemente del hecho de que el Estado haya actuado de buena fe al incurrir en tal omisión.
El recurrente tenía derecho a que se le informara sobre cualquier prueba que pudiera impugnar la credibilidad del testigo de cargo. La omisión de suministrarle esta clase de prueba constituye una violación al derecho de todo imputado a un juicio justo.
Por esta razón, el recurrente no sólo tiene derecho a nuevo juicio por el descubrimiento de nueva prueba que —de ser creída— podría conducir a su absolución, sino porque además esa prueba era conocida por el Estado, quien la descartó y no informó su disponibilidad a la defensa. Ante tal situación, el recurrente también jiene derecho a un remedio de nuevo juicio bajo la Regla 192.1.
Estamos conscientes que esta discrepancia puede ser académica si la moción de nuevo juicio se presentó en el plazo establecido por la Regla 189, cosa que no surge de los autos ante nos. Sin embargo, la discrepancia podría ser substancial si la moción se presentó fuera del plazo establecido por la Regla 189, ya que la Regla 192.1 no está sujeta a ese plazo.
*299RAFAEL ORTIZ CARRION
Juez de Apelaciones